Citation Nr: 0626702	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
headaches.  

Whether there is new and material evidence to reopen a claim 
for service connection for Addison's Disease.

Whether there is new and material evidence to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 decisions by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with migraines or 
dementia, and he does not have monthly prostrating headache 
attacks.

2.  Claims for service connection for PTSD and Addison's 
Disease were previously denied in March 1994, and the 
decision denying those claims was not appealed.

3.  For the Addison's Disease claim, evidence presented since 
the March 1994 rating decision is duplicative or cumulative 
of evidence previously considered.

4.  For the PTSD claim, evidence received since the March 
1994 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the claim


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 8045.

2.  The March 1994 decision denying service connection for 
Addison's Disease and PTSD is final.  38 U.S.C.A. § 7105(c); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

3.  New and material evidence sufficient to reopen a claim 
for service connection for Addison's Disease has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (prior to August 29, 2001).

4.  New and material evidence sufficient to reopen a claim 
for service connection for PTSD has been presented and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
increased rating claim.  Although the notice post-dates 
initial adjudication, the claim was subsequently 
readjudicated without taint from prior decisions.  
Additionally, because an increased rating has been denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, for the increased rating claim, the 
duty to notify was met.

As for the requests to reopen, this decision reopens and 
remands the claim for service connection for PTSD.  As such, 
there is no further need to discuss compliance with the 
duties to notify and assist.  As for the Addison's Disease 
claim, in May 2001, the AOJ sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the underlying service connection 
claim.  Although there was no specified notice as to what 
constitutes new and material evidence in this case, see Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), 
there was no resulting prejudice to the veteran.  In 
September 2003, the AOJ sent a letter explaining the new and 
material standard, and, although the wrong definition of 
"material" was provided (the amended standard was 
incorrectly provided), the letter provided the proper 
definition of "new."  Additionally, the veteran was 
informed of the proper standard, and what specific evidence 
was needed in this particular case, in the February 2002 
rating decision and the December 2003 statement of the case, 
and the claim was subsequently readjudicated without taint 
from the prior decisions.  For this claim, in contrast to the 
PTSD claim, the veteran has failed to provide any evidence 
that could be construed as truly "new," meaning no version 
of it had been seen before.  The veteran has only submitted a 
reiteration of previously considered evidence, which 
indicates that there is no outstanding relevant evidence for 
this claim.  Additionally, because the request to reopen has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, the duty to notify is met.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, including 
obtaining medical records, and providing VA examinations.  
Consequently both the duty to notify and the duty to assist 
are met.

Increased Rating 
The veteran is service-connected for headaches and is rated 
at 10 percent by analogy to Diagnostic Code (DC) 8045-9304, 
dementia due to head trauma.  Under DC 8045-9304, a 10 
percent rating is warranted for purely subjective complaints 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma, and ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.

Review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to head trauma in service.  The 
veteran's disability does not warrant a higher evaluation 
under DC 8045 because he does not have a diagnosis of multi-
infarct dementia associated with brain trauma.  

Additionally, a rating in excess of 10 percent is not 
warranted under DC 8100, which rates migraines.  Under DC 
8100, a 30 percent rating is warranted for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Although one VA examination 
report notes the veteran's chronic headaches have "some 
combination of migraine and tension-type" headaches, the 
veteran has never actually been diagnosed with migraines and 
a March 2001 VA examiner notes that the veteran's headaches 
do not meet the criteria for migraines.  Furthermore, there 
is insufficient evidence that the veteran's headaches result 
in monthly prostrating attacks.  A 2006 VA examination record 
reports headaches once or twice a month, with no associated 
symptoms of nausea, vomiting, photophobia, weakness, 
numbness, tearing of the eye, or rhinorrhea.  The veteran 
also reported he was still able to perform the basic 
activities of daily living, although he could not engage in 
any complex or physically challenging tasks during the 
headaches.  The mere inability to engage in "complex or 
physically challenging tasks" during an episode is not 
indicative of a "prostrating attack."  The fact that the 
veteran has no symptoms associated with migraines, and can 
continue his activities of "daily living, such as eating, 
self-care, washing dishes, etc." warrants the finding that a 
30 percent rating is not applicable in this case.  
Consequently, a rating in excess of 10 percent for headaches 
is denied.  

New and Material Evidence 
The RO denied service connection for both Addison's Disease 
and PTSD in March 1994; that decision is final.  38 U.S.C.A. 
§ 7105(c); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  Because these claims were filed prior to an August 
2001 amendment, the "old" definitions of "new and 
material" apply.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a) (2003)).  In 
this case, new and material evidence is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran has failed to submit any evidence that could be 
considered "new and material" for the Addison's Disease 
issue.  Although the veteran has submitted treatment records, 
which are technically "new," the records do not contain any 
previously unknown information.  The 1994 rating decision 
already considered evidence of the veteran's diagnosis and 
treatment for Addison's Disease.  As such, the statement is 
merely cumulative of previously considered evidence.  Because 
the only additional evidence is cumulative of evidence 
previously considered, new and material evidence has not been 
submitted and the request to reopen the claim for service 
connection for Addison's Disease is denied.

The veteran has submitted "new and material" evidence for 
the PTSD claim, however.  The 1994 rating decision denied the 
veteran's claim for insufficient evidence of stressors, 
including failure to provide clear, concrete, or specific 
detail of the alleged stressors.  Pursuant to this claim, the 
veteran submitted a new, certified, statement alleging 
additional stressors, and he submitted a buddy statement 
corroborating the stressors.  These statements bear directly 
and substantially upon the matter in consideration.  
Consequently, the claim is reopened.  Having reopened the 
appellant's claim, the underlying issue can now be 
adjudicated.  Further development is needed, however, and the 
claim must be remanded.  


ORDER

A rating in excess of 10 percent for headaches is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for Addison's Disease.  The 
request to reopen the claim is denied.

New and material evidence has been presented to reopen a 
claim for service connection for PTSD.  The request to reopen 
the claim is granted, and, to that extent only, the appeal is 
granted.  
REMAND

The veteran has submitted stressor statements alleging 
involvement in a fire fight and command sweeps, and alleges 
he and other men from his unit got lost in the jungle and had 
to be rescued with a helicopter.  There is no indication that 
the RO attempted to obtain the veteran's unit records, to 
include the unit history, in order to verify the veteran's 
claims.  Additionally, there is no indication that the RO 
asked the veteran to submit more specific stressors, outside 
of the denial language in its decisions.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
reported in-service PTSD stressors, by 
requesting unit records and a unit 
history.  If additional evidence is 
needed for stressor verification, the 
veteran should be asked to provide it.  
If stressor verification cannot be done 
due to insufficient information, that 
fact should be documented in the record.  

2.  After the above development has been 
completed, as well as any additional 
development deemed necessary as a result 
of the development requested in this 
remand, the claim should be 
readjudicated.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and allow 
adequate time for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


